Per Curiam.

In the dissolution proceeding of the corporation, Brewer-Cantelmo Co., Inc., instituted on the ground of deadlock under section 103 of the General Corporation Law by Edward C. Cantelmo, the owner of 50% of the stock of the corporation, and resisted by James A. Brewer, the owner of the remaining 50% of the corporate stock, the court had no power to fix the fees of attorneys who were retained by Brewer, the 50% stockholder, to resist the dissolution. This is so even though, as here, the order dissolving the corporation and appointing a receiver was held improper and reversed and the dissolution proceeding thus terminated. (Matter of Cantelmo [Brewer], 275 App. Div. 231.) The attorneys’ recourse is against Brewer, the party who retained them (Matter of Stoll-Meyer Woodcrafters, 84 N. Y. S. 2d 757).
The order providing for a reference upon an application by respondents seeking an allowance for legal services rendered in opposing the dissolution proceeding should accordingly be reversed and the motion in all respects denied.
Peck, P. J., Dore, Cohn, Van Yoorhis and McCurn, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the motion denied. [See post, p. 941.]